In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
SHANNON M. McGRATH,                      *
as Administratrix of the estate of S.M., *           No. 11-521V
an infant, deceased,                     *           Special Master Christian J. Moran
                                         *
                       Petitioner,       *           Filed: April 8, 2013
v.                                       *
                                         *
SECRETARY OF HEALTH                      *           Attorneys’ fees and costs; stipulation of
AND HUMAN SERVICES,                      *           fact; award in the amount to which
                                         *           respondent has not objected
                       Respondent.       *
                                         *
*************************

                    UNPUBLISHED DECISION ON FEES AND COSTS1

Rudolph L. Massa, Massa Law Group, Pittsburgh, PA, for Petitioner;
Ann D. Martin, U.S. Department of Justice, Washington, D.C., for Respondent.

        Respondent filed a stipulation of fact concerning final attorneys’ fees and costs in the
above-captioned matter on March 28, 2013. Previously, Ms. McGrath informally submitted a
draft application for attorneys’ fees and costs to respondent for review. Upon review of
petitioner’s application, respondent raised objections to certain items. Based on subsequent
discussions, petitioner amended her application to request $63,714.05, an amount to which
respondent does not object. The Court awards this amount.

        Ms. McGrath filed for compensation as Administratrix of the estate of S.M., an infant,
deceased. In her petition, petitioner alleged that the diphtheria-tetanus-acellular pertussis,
inactivated poliovirus, haemophilus influenza type b, pneumococcal conjugate and/or rotavirus
vaccines, which S.M. received on September 16, 2009, caused her death on September 18, 2009.
Ms. McGrath received compensation based upon the parties’ stipulation. Decision, filed March
21, 2013. Because Ms. McGrath received compensation, she is entitled to an award of attorneys’
fees and costs. 42 U.S.C. § 300aa-15(e).


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
        Ms. McGrath seeks a total of $63,714.05 in attorneys’ fees and costs for her counsel.
Additionally, in compliance with General Order No. 9, Ms. McGrath filed a statement that she
incurred no out-of-pocket litigation expenses while pursuing this claim. Respondent has no
objection to the amount requested for attorneys’ fees and costs.

        After reviewing the request, the court awards a check made payable to petitioner and
petitioner’s attorney in the amount of $63,714.05 for attorneys’ fees and other litigation costs.
The court thanks the parties for their cooperative efforts in resolving this matter.

       The Clerk shall enter judgment accordingly.2

       IT IS SO ORDERED.

                                                      s/Christian J. Moran
                                                      Christian J. Moran
                                                      Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.